DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-15 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020  is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“driving unit” in claims  1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon review of the specification “[39] The driving unit 170 may move the artificial intelligence cleaner 100 by a specific distance in a specific direction. [40] The driving unit 170 may include a left wheel driving unit 171 for driving the left wheel of the artificial intelligence cleaner 100 and a right wheel driving unit 173 for driving a right wheel. [41] The left wheel driving unit 171 may include a motor for driving the left wheel and the right wheel driving unit 173 may include a motor for driving the right wheel. [42] Although the driving unit 170 is shown as including the left wheel driving unit 171 and the right wheel driving unit 173 in FIG. 1, the present invention is not limited thereto. When the number of wheels is one, only one driving unit may be provided. [43] The processor 190 may control overall operation of the artificial intelligence cleaner 100.”

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claims 4 and 11 recite the limitation “intention of the speech command” it is not clear how the robot is reading or understanding the intention of the user basic speech from the user. This limitation renders the claims unclear and indefinite. For purpose of examination the language will be read using the broadest reasonable interpretation as task of the speech command.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yoon et al. US2015/0032260.
8.	Regarding claims 1 and 9, Yoon discloses a method of operating an artificial intelligent cleaner and the artificial intelligence cleaner (see at least Fig. 1) comprising: 
a memory (memory see at least [¶ 79] and Fig. 1-5); 
a microphone configured to receive a speech command (microphone see at least [¶ 12-13 & 20] and Fig. 2A ); 
an image sensor configured to acquire image data (image capturing unit see at least [¶ 11 & 63] and Fig. 2A); 
a driving unit configured to drive the artificial intelligence cleaner (travelling unit see at least [¶ 11] and Fig. 2A); and 
a processor configured to determine whether a cleaning instruction image is recognized using the image data when the speech command input to the microphone is a command for designating an area to be preferentially cleaned (the user instructs the robot cleaner to clean a target area “clean here”, where the camera capture an image on the user’s hand and shoulder indicating the area to be clean by the robot see at least [¶ 20-21, 105 ] and Fig. 9), acquire a position of a user using the image data when the cleaning instruction image is recognized (the robot detect the position and distance to user based on the captured image see at least [¶ 20-25 & 109-110] and Fig. 7-11A), and controls the driving unit to move the artificial intelligence cleaner to the acquired position of the user (the robot cleaner move to position of the user see at least [¶ 11-14, 19& 80-84 ] and  Fig. 9).  


9.	Regarding claims 2 and 10, Yoon discloses wherein the processor acquires a cleaning designation area corresponding to the position of the user and controls the driving unit to clean the acquired cleaning designation area (see at least [ ¶ 20-21, 105 109-110] and Figs. 7-11A).  
10.	Regarding claim 3, Yoon discloses, wherein a cleaning mode of the artificial intelligence cleaner includes a normal cleaning mode and a meticulous cleaning mode, wherein the processor changes the normal cleaning mode to the meticulous cleaning mode to clean the cleaning designation area (the robot cleaner includes automatic cleaner mode and manual cleaning mode where user manipulate the travelling direction to clean a target area, that means once the user starts manipulating the robot manually using a remote device the robot automatically switch form the automatic mode to the manual mode see at least [¶ 63-65, 96,145-146 & 160]).  

11.	Regarding claims 4 and 11, Yoon discloses, wherein the processor acquires an intention of the speech command and acquires the image data through the image sensor when the acquired intention is to designate the area to be preferentially cleaned (the user instructs the robot cleaner to clean a target area “clean here”/speech command, where the camera capture an image on the user’s hand and shoulder indicating the area to be clean by the robot see at least [¶ 20-21, 105 ] and Fig. 9)

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US2015/0032260 in view of Chen et al. CN108900882.
16.	Regarding claims 5 and 12, Yoon discloses, wherein the processor determines whether recognition of the cleaning instruction image succeeds using the image data and a cleaning instruction image recognition model stored in the memory (as shown in Fig. 9 and 10A-B the robot recognize the user cleaning instruction based on the image data, where the instructions are stored in memory, and controller includes voice recognition and motion recognition see at least [¶ 63, 79, 81, 91, 103-111] & Figs. 1-24), 
wherein the cleaning instruction image recognition model  based model learned to infer whether the cleaning instruction image is recognized using, as input data, learning data having the same format as user image data (the robot controller includes voice recognition module that detects the user’s manipulation instruction by comparing voice instruction stored in database see at least [¶ 80-83]).  
Yoon does not explicitly disclose the image recognition model is an artificial neural network.
However, Chen is directed to robotic detecting user face. Chen discloses robot includes a face learning-based face detection algorithm to detect the said user image to obtain the face image the face image recognition processing is performed, where the system uses a machine of artificial neural network human face detection algorithm (see at least para. number seven page 6). Therefore, from teaching of Chen. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Yoon to use the technique of an artificial neural network model to recognition image similar to that of the teaching of Chen in order enhance the robot recognition accuracy. 

17.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US2015/0032260 
18.	Regarding claims 6 and 13, Yoon discloses, wherein the processor rotates the artificial intelligence cleaner by a certain angle, and acquires image data again through the image sensor (the robot rotate so that the image capturing unit is directed to toward the position if the user see at least [¶ 14, 20, 28, 74, 99-102] &Fig. 7, 8A-C, 9,10A-B).  
Yoon does not explicitly disclose the when recognition of the cleaning instruction image fails based on the image data.
However, Yoon discloses the robot cleaner once detect the user voice command, the robot detect the direction of the user location and rotate certain angle toward the user direction and capture an image of user.  Therefore, from Yoon own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Yoon to use the technique of when recognition of the cleaning instruction image fails based on the image data, the robot rotates with certain  angle capture another image in order enhance the robot operation efficiency.   

19.	Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US2015/0032260 in view of  Adachi et al. JP2016080671
20.	Regarding claims 7 and 14, Yoon discloses acquires area from the recognized cleaning instruction image (the robot detect the position and distance to user based on the captured image see at least [¶ 20-25 & 109-110] and Fig. 7-11A),  
Yoon does not explicitly a pair-of-soles area and acquires a center of the acquired pair-of-soles area as the position of the user.  
However, Adachi is directed to robot measuring human motions. Adachi discloses the robot sensor detects the position of the foot/soles of the person (see at least para. 2, pages 11 and Fig. 22). Therefore, from teaching of Adachi. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Yoon to use the technique of acquires a center of the acquired feet/pair-of-soles area as the position of the user similar to that of the teaching of Adachi in order enhance the robot operation efficiency.   
21.	Regarding claims 8 and 15, Yoon discloses the processor determines a circular area having a radius of a certain length from the acquired position of the user as the cleaning designation area (first focused cleaning circular area C1 as shown in Fig. 11B see at least [¶ 120]) .
 Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667